Citation Nr: 0016506	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  93-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left lumbar region with retained 
foreign bodies, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Herminio B. Venus, M.D.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant served on active duty from May 1945 to February 
1946.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1998, pursuant to a January 1997 order by 
the United States Court of Appeals for Veterans Claims 
[formerly, the United States Court of Veterans Appeals and 
hereafter "Court."].  The Court remanded the claim upon the 
unopposed motion of VA, vacating a September 1995 Board 
decision.  

Upon its January 1998 review, the Board remanded the claim to 
the Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) for readjudication in accordance with 
the Court's decisions in Johnson v. Brown, 9 Vet. App. 7 
(1996) and Deluca v. Brown, 8 Vet. App. 202 (1995).  

Having reviewed the evidence of record, the Board finds that 
the terms of the Board's remand have been satisfied and that 
this case is ready for appellate review.  


FINDINGS OF FACT

1. The residuals of a shell fragment wound of the left lumbar 
region result in not more than moderately severe muscle 
damage or impairment.

2. Impairment of function of the left lumbar region is 
attributable to non-service-connected osteoarthritis.  

3. The appellant has scarring that is a separate and distinct 
manifestation from the  service-connected muscle injury, 
and that is well-healed, non-adherent, and does not result 
in limitation of motion or function.

4.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 
percent for the residuals of a shell fragment wound of the 
left lumbar region with retained foreign bodies have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 5302, 5292, 
5295 (1996 & 1999). 

2. The criteria for a separate, zero percent evaluation for 
scarring of the left lumbar region have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.25, 4.31 
and 4.118, Diagnostic Code 7804 (1999); Esteban v. Brown, 
6 Vet. App. 259 (1994).

3.  An extraschedular disability rating is not warranted 
for the appellant's service-connected shell fragment wound 
residuals.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the disability arising from his 
service-connected residuals of a shell fragment wound to the 
left lumbar region with retained foreign bodies is more 
severe than is contemplated by the currently assigned 
disability rating.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 
7104(d)(1) (West 1991). With this requirement of law, the 
Board believes that a brief factual review of evidence of 
record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the law relevant to adjudication of 
the appellant's claim, and proceed to its analysis.  

Factual Background

The appellant's service medical records reveal that he was 
treated in July 1945 for a shell fragment wound of the left 
infrascapular region.  Following treatment for the wound and 
a resulting infection, the appellant was released to duty.  

Upon VA examination in May 1957, the residuals of a shell 
fragment wound of the left lumbar region, with multiple 
metallic fragments were noted.  Radiographic examination 
detected no apparent abnormality of the left scapula, but 
smaller multiple metallic fragments were seen laterally in 
the vicinity of the lumbar spine. The examiner noted that at 
the upper lumbar spine was a slightly depressed, smooth, non-
adherent scar about one inch by on-half inch in the region of 
the latissimus dorsi muscle.  The appellant was also found to 
have hypertrophic arthritis of the lumbar spine.  

By rating decision dated in June 1957, service connection was 
granted for the residuals of a shell fragment wound of the 
left lumbar region with retained foreign bodies and a 20 
percent disability evaluation was assigned.  The disability 
was evaluated under the applicable criteria for the rating of 
muscle injuries.    

In September 1961, the appellant was hospitalized with low 
back pains.  It was noted that he had a rounded scar about 2 
inches on the left side of the second lumbar vertebra, 
measuring about 3 centimeters at its widest diameter.  It was 
noted to be non-tender and non-adherent to the underlying 
tissues.  The examiner further recorded that this was the 
point-of-entry of the previously noted shell fragment wound.  
Upon radiographic examination of the posterior muscle group, 
retained metallic foreign bodies were noted between the 12th 
dorsal and 1st lumbar region, 

In June 1988, a statement was received from Herminio B. 
Venus, M.D., reporting that the appellant complained of 
lumbar pain with numbness of the left lower extremities.  Dr. 
Venus, who is also noted to be the appellant's representative 
in this matter, further stated that the appellant's symptoms 
"started several months prior to [the] consultation.  He 
opined that the pain was "intractable," and that there was 
"swelling and tenderness upon pressure."  

The appellant underwent a VA physical examination in 
September 1988.  Examiners noted the presence of a healed 
scar of the left posterior lumbar region, two inches from the 
lumbar spine, measuring one inch by 3/8 inches.  The scar was 
observed to be slightly depressed and not tender.  There was 
noted no evidence of atrophy to the muscle.  In a range of 
motion study of the appellant's back, forward flexion was 
noted to 80 degrees; backward extension was to 30 degrees; 
lateral flexion was to 30 degrees, and rotation was to 35 
degrees.  Minimal levo-scoliosis of the lower lumbar area 
with degenerative spondylosis of the L5-S1 disc space was 
noted.  Upon radiographic examination, small metallic foreign 
bodies were noted in the superficial muscles of the back, 
left of the mid-line at the T12-L1 level.  

In a July 1992 statement, Dr. Venus reported that the 
appellant had claimed severe pain at the site of the left 
lumbar region where the retained foreign body was located, 
and arthritic pain at the lumbosacral region.

The appellant underwent a VA physical examination in October 
1992.  The appellant complained of low back pain and joint 
pains.  Upon clinical evaluation, a two centimeter, non-
depressed, non-tender linear scar was noted in the lumbar 
region.  The scar was noted to have not resulted in muscle 
hernia, tissue loss or damage to tendons, bones, joints, or 
nerves.  There was noted pain on range of motion examination.  
Upon range of motion study, flexion was to 30 degrees, 
extension was to 10 degrees, lateral flexion was to 15 
degrees, and rotation was to 20 degrees.

Then contemporaneous radiographic examination revealed that, 
in comparison with prior studies, a slight increase in 
sclerosis had occurred in the lower lumbar area and in the 
symphysis pubis.  Otherwise, the findings were generally the 
same, including the presence of the metallic foreign bodies.     
In a February 1998 letter, J.K.C.Y., M.D., a radiologist, 
reported that upon his study, a normal thoracic kyphosis was 
noted.  Tiny metallic foreign bodies were noted in the lower 
back subcutaneous tissues of the left paraspinal region.  The 
appellant was noted to have mild osteopenia with degenerative 
changes.  There was no evidence of fracture or focal bone 
destruction.  

As required by the Board's January 1998 remand, the appellant 
underwent a VA physical examination in September 1998.  It 
was reported that he had a one by three centimeter scar of 
the left lower back in the area of L3, and a one by one 
centimeter scar of the left lower back in the area of L4.  
Upon radiographic examination, metallic foreign bodies at the 
L1 level were noted.  Examination of the scars revealed them 
to be without tenderness and without inflammation.  He was 
diagnosed to have a healed shrapnel wound of the lumbar area 
with retained fragments, and degenerative osteoarthritis of 
the lumbosacral spine.  

Upon range of motion testing, the appellant's back flexion 
was to 10 degrees, and extension was to zero degrees.  
Bilateral rotation was to 20 degrees, and bilateral bending 
was to 10 degrees.  Straight leg raising was to 20 degrees.    

In a December 1998 addendum, the examiner opined that the 
loss of motion of the appellant's lumbosacral spine was most 
likely due to degenerative osteoarthritis.  In a further 
February 1999 addendum, the examiner reported that he found 
no pain or tenderness over the area of L3 and L4, and no 
swelling, weakness, or increase in fatigability secondary to 
the residuals of the shell fragment wound.  He specifically 
observed that the soft tissue injury had "already healed," 
and that there was no objective manifestation of impairment 
due to pain secondary to the residuals of the shell fragment 
wound.  

Upon the RO's inquiry, the examiner further observed in 
September 1999 that he noted the scars in the areas of L3 and 
L4, and that the appellant had reported these scars were the 
ones incurred during service as originally reported as 
occurring in the lower back.  Although muscle strength was 
not tested because of the appellant's reported back pain, the 
examiner reiterated that the limitation of motion of the 
appellant's spine was secondary to the diagnosed degenerative 
osteoarthritis.  Separate neurological examination detected 
no evidence of peripheral neuropathy. 

Relevant Law and Regulation

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

38 C.F.R. §§ 4.1 and 4.41 require that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
Although VA regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
history, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, revisions were made to 
the criteria for rating muscle injuries.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  Examination of these revisions 
do not reveal significant substantive changes as to the 
disability rating criteria pertinent to this matter.  Since 
there was no substantive change, neither the old nor the new 
criteria may be deemed more favorable to the claim.  See 
generally Karnas v. Derwinski, 1 Vet. App. 308 (1991); VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  


Under 38 C.F.R. § 4.56, disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, and severe as follows:

A slight disability of the muscles is defined 
as a simple wound of muscle without 
debridement or infection, service department 
records of superficial wound with brief 
treatment and return to duty, and healing 
with good functional results. Findings 
usually include minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; 
no impairment of function; or, metallic 
fragments retained in muscle tissue.

A moderate disability of the muscles is 
defined as a through and through or deep 
penetrating wound of a relatively short track 
by single bullet or small shell fragment. 
Findings usually include relatively small 
entrance and exit scars, indicating a 
relatively short track of the missile. There 
are often signs of moderate loss of deep 
fascia or muscle substance or impairment of 
muscle tonus, with definite weakness or 
fatigue.

A moderately severe disability of the muscles 
would be the consequence of a through and 
through or deep penetrating wound by a high 
velocity missile of small size or a large 
missile of low velocity. Objective findings 
of such injury would include impairment of 
strength and endurance of the muscle group 
involved, moderate loss of deep fascia, or 
moderate loss of muscle substance. 





A severe disability of the muscles would be 
indicated by a through and through or deep 
penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high 
velocity missile, or shattering bone fracture 
with extensive debridement or prolonged 
infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  

38 C.F.R. § 4.56 (1996). As noted, the new criteria, found at 
38 C.F.R. § 4.56 (1998), are essentially similar in all 
pertinent respects as it pertains to this claim.
Additionally applicable regulation provides in part that the 
cardinal symptoms of muscle disability are weakness, fatigue-
pain, uncertainty of movement, while the cardinal signs of 
muscle disability are loss of power, lowered threshold of 
fatigue and impairment of coordination. 38 C.F.R. § 4.54 
(effective prior to July 3, 1997, now set forth at 38 C.F.R. 
§ 4.56(c) (1998).

Under the assigned diagnostic code, the appellant's residuals 
of a shell fragment wound of the left (non-dominant) lumbar 
region are rated as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5302 of the Schedule.  The assigned 
disability evaluation contemplates either moderate or 
moderately severe muscle damage of the extrinsic muscles of 
the minor shoulder girdle.  The next higher disability 
evaluation of 30 percent requires severe damage to the 
extrinsic muscles of the non-dominant shoulder girdle.  
38 C.F.R. § 4.73, Diagnostic Code 5302 (1996); compare 
38 C.F.R. § 4.73, Diagnostic Code 5302 (1999).  

Additional law, VA regulations and Court decisions will be 
discussed where appropriate in the Board's analysis below.





Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, a claim for an increased rating is 
regarded as a new claim and is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a) (West 
1991).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, a veteran 
need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The appellant has reported that the severity of his service-
connected disorder has increased since the last time it was 
evaluated.  Because the appellant as a layperson is clearly 
competent to make this assertion, his claim is well grounded.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994). 

The Board notes that the assigned 20 percent disability 
evaluation for the residuals of a shell fragment would has 
been in effect since May 1957.  Under governing law, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 U.S.C.A. § 
110 (West 1991); 38 C.F.R. § 3.951(b) (1999).  The 20 percent 
rating is thus protected at that level.

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the appellant in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107.  In this case, 
there is ample medical and other evidence of record and the 
appellant has been provided with VA examination in September 
1998 in response to the Board's January 1998 remand.  There 
is no indication that there are additional necessary records 
that have not been obtained.  Thus, no further development is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once the evidence is assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The appellant's principal contention is that the service-
connected shell fragment wound, in and of itself, is the 
cause of continued pain, impairment of movement, and loss of 
overall function.  However, the preponderance of the medical 
evidence of record, in particular that obtained beginning in 
October 1992, reveal that the appellant's symptoms are the 
result of his non-service-connected back arthritis rather 
than his service-connected gunshot wound.

The record demonstrates that as early as May 1957, the 
appellant has had arthritis of the lumbosacral spine.  At 
that time, and continuing thereafter, the shell fragment 
wound residuals were described as being of relatively mild 
severity.  As it did in its January 1998 remand of this 
matter, the Board notes that by rating decision dated in 
March 1993, service connection was denied for arthritis 
secondary to the service-connected shell fragment wound and 
the appellant was apprised of the decision by letter.  
Following the Board's initial September 1995 denial of the 
current claim, (in particular noting that the appellant had 
argued the issue of secondary service connection in his 
substantive appeal), the appellant was again advised of the 
March 1993 rating decision, and provided a copy.  The 
appellant was further then advised that no action would be 
taken on that claim unless medical evidence was proffered to 
reopen the claim.  To date, medical evidence has not been 
obtained in an effort to reopen the claim.  

With particular application of the rating criteria as are set 
forth in 38 C.F.R. §§ 4.56 and 4.73, Diagnostic Code 5302 
(1996 & 1999), the clinical evidence does not show that the 
assignment of a disability rating representative of a 
"severe" impairment is appropriate for the non-dominant 
left Muscle Group II, resulting from the shell fragment 
wounds.  In September 1988, VA examiners noted that there was 
no evidence of atrophy to the latissimus dorsi muscles as a 
result of the appellant's wound.  Similarly, the October 1992 
VA examination reflects that the wound resulted in no 
evidence of muscle hernia, tissue loss or damage to tendons, 
bones, joints, or nerves.  The appellant's muscle injury has 
consistently been described as involving the presence of 
small retained metallic bodies, with a resulting well-healed, 
non-adherent, non-tender scar.  

In particular, the September 1998 VA examination report 
clearly reveals that the appellant's primary symptoms are 
referable to his non-service-connected osteoarthritis.  
Indeed, the examiner's opinion is specific on this finding, 
and although the Board has considered both the appellant's 
own contention as well as that of his representative-treating 
physician, the Board observes that the VA physician reviewed 
the appellant's claims folder and conducted specific clinical 
inquiry as to this essential question.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993). 

The Board notes in this regard that in its November 1999 
readjudication of this matter, the RO applied the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5295, 
(pertaining to the evaluation of disability arising from 
limitation of motion of the lumbar spine, and lumbosacral 
strain, respectively).  In so doing, it found that although 
the appellant had severe limitation of motion of the spine, 
such impairment had been medically found to be the result of 
the non-service connected arthritis.   


DeLuca considerations

One of the principal reasons for the Court's January 1997 
remand of this case was to allow VA adjudicators to revisit 
38 C.F.R. §§ 4.40 and 4.45 in evaluating the appellant's 
service-connected disability.  The record suggests that the 
RO applied 38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5295 
with a specific view towards ascertaining whether the 
appellant's disorder may have been more appropriately 
evaluated under those provisions as suggested in the motion 
for remand as ordered by the Court in January 1997.  

The Board has carefully considered the evidence of record as 
it relates to functional loss with regard to the appellant's 
disorder, both as to the previously assigned rating criteria 
(38 C.F.R. § 4.73, Diagnostic Code 5302) and the RO's recent 
selection of criteria applicable to the rating of lumbosacral 
impairment under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.40. 
4.45; see also Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca, supra.  

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.    

Having carefully considered these provisions in light of the 
evidence of record, the Board again observes that the 
functional diminution of the appellant's lumbar spine has 
been clinically attributed to his non-service-connected 
arthritis, and not to the service-connected shell fragment 
wounds.  Indeed, in December 1998, the VA examiner 
specifically observed that as a result of the service-
connected disorder, there was no swelling, weakness, or 
increase in fatigability, and no objective impairment of 
function.   

The Board observes in this regard that in its November 1999 
Supplemental Statement of the Case, the RO indicated that the 
examiner reported the presence of "increased fatigability 
secondary to residuals of the shell fragment wound."  See 
Supplemental Statement of the Case, November 16, 1999, page 
6.  Closer review of the report, however, does not reveal 
that excess fatigability was noted.  The examiner's 
handwritten notes reflect the following: "(-) weakness, ? 
fatigability [secondary to] residuals of shell fragments."  
The RO evidently interpreted this as two separate comments, 
i.e. no weakness; increased fatigability.  However, on 
scrutiny, the Board believes that the examiner's notation was 
intended to convey that the "(-)", meaning "no", modified 
both "weakness" and "[increased] fatigability" due to the 
service-connected gunshot wound.  This is consistent with the 
tenor of the examiner's report as a whole, reported above, 
which reflects that there is no such impairment resulting 
from the shell fragment wounds.  

Moreover, as is specifically provided by regulation, claimed 
functional loss is to be "supported by adequate pathology."  
See 38 C.F.R. § 4.40 (1999).  The examiner's opinion and 
observations clearly reflect that adequate pathology has not 
been adduced to support a finding that the appellant's 
claimed functional impairment is due to the service-connected 
disorder.  



Esteban considerations

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (1996); Fanning v. Brown, 
4 Vet. App. 225, 230 (1993).  However, while evaluation of 
the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, it is possible for a 
veteran to have "separate and distinct manifestations," 
permitting different disability ratings.  Separate 
disabilities arising from a single disease entity are to be 
rated separately. 38 C.F.R. § 4.25 (1999); Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  

Review of the medical and lay evidence in this case reflects 
that the appellant has both a service-connected muscular 
disorder and non-adherent, well-healed scarring resulting 
from the in-service wound.  The appellant will therefore be 
granted service connection for scarring as a disability 
separate from that of the left lumbar muscle disorder.  

As to the level of disability caused by the scar, as noted 
above it has been described as healed, non depressed, non 
tender and without inflammation.  There is no indication that 
the scar limits the function of the appellant's back.  
Accordingly, the assignment of a noncompensable disability 
rating is warranted under 38 C.F.R. § 4.118, Diagnostic Code 
7804 [scars, superficial, tender and painful on objective 
demonstration].  See also 38 C.F.R. § 4.31 [in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no percent evaluation, a no 
percent evaluation will be assigned when the required 
residuals are not shown].

Extraschedular rating

In the November 1999 Supplemental Statement of the Case, the 
RO considered and rejected the appellant's inferred claim of 
entitlement of an extraschedular rating. The Board believes 
that this matter must be addressed in this decision.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for 
the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See also VAOPGCPREC 6-96 (finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue must 
be referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (b).  In this case, the RO has 
duly adjudicated the issue of entitlement to an 
extraschedular rating.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The appellant has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 
It has not been shown that the appellant's gunshot wound 
residuals have caused marked interference with employment or 
necessitated frequent periods of hospitalization, as is 
required by 38 C.F.R. § 3.321(b) (1998).  The Board places 
great weight on the report of the September 1998 VA 
examination, which has been discussed in detail above, in 
which the examiner did not indicate unusual or significant 
manifestations of the service-connected disability.  The 
evidence in this case also fails to show that the disability 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  

In conclusion, for the reasons articulated above the Board 
does not find that consideration of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1999) is in 
order.


ORDER

A rating in excess of 20 percent for the residuals of a shell 
fragment wound of the left lumbar region is denied.

A separate noncompensable disability rating is assigned for a 
scar of the left lumbar region, as a residual of a shell 
fragment wound.  To that extent only, the appeal is allowed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

